Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the configuration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eck [US 2015/0077240] (supplied by applicant).
For claim 1, the voice alarm notification device of a fire alarm system (Paragraph 28: smoke detectors 700 may further provide audio evacuation instructions) taught by Eck includes the following claimed subject matter, as noted, 1) the claimed network port is met by both the wireless transceiver (No. 728) and the wired transceiver (No. 730) for receiving alarm notification signals (Paragraph 35: may further signal other smoke detectors via the wired transceiver 730 and/or the wireless transceiver 728), 2) the claimed audio file library is met by the memory module (No. 744) in which audio files include audio voice message files (Paragraph 32: prerecorded instructions and/or audio content may also be stored in a removable memory module 744), 3) the claimed speaker is met by the speaker (No. 740), 4) the claimed processor unit is met by the logic device (No. 726) connected to the network port (see Fig. 7) operable to process an alarm notification signal and to select one of the audio files from the audio library to be played through the speaker (Paragraph 37: removable memory module 744 may down load its contents into a memory, e.g. memory of logic device 726), and 5) the claimed Bluetooth module is met by the Bluetooth or IR receiver (No. 732) operable to establish a Bluetooth communication link to the voice alarm notification device (Fig. 5; Paragraph 31: handheld wireless controller 504 may be used to control operation of each respective smoke detector 700), via which link an audio voice file can be received (Paragraph 31: music, voice, doorbell, and/or telephone interface may be used to facilitate aforementioned functions with the smoke detectors), wherein the device is arranged to add the audio voice file received via the Bluetooth communication link to the library so as to be available for selection by the processor unit when it receives the alarm notification signal (Paragraph 31: Messages may be recorded and stored in each smoke detector 700 for providing audio evacuation instructions during a smoke alarm event; prerecorded instructions and/or audio content may also be stored in a removable memory module 744).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eck in view of Shamoon et al [U.S. 6,990,335].
For claim 7, the method of adding an audio file to a library (No. 744) of a networked voice alarm notification device of a fire alarm system taught by Eck includes the following claimed steps, 1) the claimed pairing a Bluetooth communication device with the networked voice alarm notification device is achieved using the coded, hand-held control transmitters located in the area of the controlled smoke detector/audio device (Paragraph 24) that may be paired with said device to allow a person to select audio content in that area, and 2) the claimed transferring the audio file from the Bluetooth communication device to the networked voice alarm notification device is achieved using the handheld wireless controller (No. 504) to control the operation of the smoke detector (No. 700) including recording messages stored in each smoke detector for providing audio evacuation instructions during a smoke alarm (Paragraph 31).  The system of Eck does include a central unit (No. 202) as well as a central control unit (No. 302) that may control the smoke detectors; however, there is no mention of transmitting a Bluetooth enable signal via the network.
Enabling Bluetooth devices remotely is not new in the prior art.  The connectivity and control system for remote locations taught by Shamoon includes a base station unit and a remote access unit continuously interfacing through instant wireless private direct connectivity.  The mobile remote units include Bluetooth bidirectional communications modules (claim 5).  Furthermore, the Shamoon reference touts the advantages of Bluetooth enabled devices (Col. 9, Lns. 35-39) in that they allow totally wireless operations of devices such as computers, remote controls and the like.  Each chipset in a Bluetooth enabled device has a unique serial or identification number that allows it to be paired with the control unit (Col. 9, Lns. 51-56).
The Shamoon reference proves that Bluetooth enabled devices can and have been used in conjunction with control units in order to be controlled according to the Bluetooth protocol.  And the Bluetooth protocol has proven to be a useful method to control operation of wireless devices when hard-wired control is not possible, such as that found in the Eck reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit Bluetooth enable signals in the system of Eck for the purpose of using a convenient and well-known wireless protocol that does not need dedicated wiring.
For claim 10, the Eck reference mentions pairing a hand-held wireless control transmitter (No. 504) to control the smoke detector (Paragraph 24).  Any control transmitter that is paired wirelessly to a unit can and is eventually un-paired with said unit.  To un-pair two units is not considered an obvious innovation as this is considered an inherent property of all paired devices.

Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As seen above, adding audio voice files to notification devices of a fire alarm system using Bluetooth communication is not new in the prior art.  And providing Bluetooth enable signals is also found in the prior art.  However, including a Bluetooth module controller to control the Bluetooth module to both enable and disable it from establishing a Bluetooth communication link is not found in the prior art.  Also, a configuration memory operable to store a configuration of the voice alarm notification device including information on the audio files in the audio file library is also not obvious.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scannell, Jr. [U.S. 10,417,298] enables a user to use Bluetooth enabled portable devices in a smoke alarm system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/22/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687